Exhibit 10.1

JONES DAY

NORTH POINT • 901 LAKESIDE AVENUE • CLEVELAND. OHIO 44114-1190

TELEPHONE: 216-586-3939 • FACSIMILE: 216-579-0212

Direct Number: (216) 586-7035

cebInk©jonesday.com

December 2, 2009

VIA FACSIMILE AND ELECTRONIC MAIL

William R. Baldiga, Esq.

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

 

  Re: In re MES International, Inc., et al. Case No. 09-14109

Dear Mr. Baldiga:

As you are aware, Jones Day represents Stephen W. Bershad, who holds
approximately 13.1% of the outstanding common shares of GSI Group Inc. (“GSI”),
which is the ultimate parent debtor in the above-captioned cases. This letter
follows up on the earlier conversations between us regarding the timing of a
shareholder meeting for GSI (together with its debtor affiliates, the “Debtors”)
and Mr. Bershad’s request for the appointment of an official committee of equity
security holders for GSI (the “Equity Committee”).

As you are also aware, GSI has not filed required financial reports with the
Securities and Exchange Commission (“SEC”) dating back to the third quarter of
2008. This led to a preliminary decision by NASDAQ to suspend the listing of
GSI’s stock on November 5, 2009. Furthermore, the last meeting of shareholders
to elect directors for GSI was held on May 15, 2008. On November 9, 2009,
Mr. Bershad requested the Board of Directors of GSI to call a meeting of
shareholders pursuant to Subsection 96(1) of the Business Corporations Act (New
Brunswick) (the “Ace), for the purpose of electing directors; on November 19,
2009, Mr. Bershad filed a preliminary proxy statement with the SEC to solicit
proxies to elect a new board of directors for GSI; and on November 20, 2009
Mr. Bershad delivered to GSI a request for access to GSI’s books and records
(such request and, collectively with any other or similar requests, the
“Requests”).

On November 20, 2009 (the “Petition Date”), the Debtors filed voluntary chapter
11 cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the
District of Delaware and filed a plan of reorganization (Docket No. 23) (the
“Plan”) and an associated disclosure statement (Docket No. 24). The Plan is
based on an agreement (the “Plan Support Agreement”) between the Debtors and the
majority holders (collectively, the “Noteholders”) of GSI’s existing $210
million in principal value 11% unsecured notes regarding the capital structure
of the reorganized Debtors. GSI has also filed a motion (Docket No. 22) (the
“Assumption Motion”) seeking authority to assume the Plan Support Agreement.

ATLANTA • BEIJING • BRUSSELS • CHICAGO • CLEVELAND • COLUMBUS • DALLAS • DUBAI •
FRANKFURT • HONG KONG • HOUSTON IRVINE • LONDON • LOS ANGELES • MADRID • MEXICO
CITY • MILAN • MOSCOW • MUNICH • NEW DELHI • NEW YORK • PARIS • PITTSBURGH SAN
DIEGO • SAN FRANCISCO • SHANGHAI • SILICON VALLEY • SINGAPORE • SYDNEY • TAIPEI
• TOKYO • WASHINGTON



--------------------------------------------------------------------------------

JONES DAY

William R. Baldiga, Esq.

December 2, 2009

Page 2

 

In response to the Debtors’ filing of chapter 11 petitions, the Plan and the
Assumption Motion, on November 23, 2009, Mr. Bershad sent a letter to the United
States Trustee requesting the appointment of the Equity Committee. On
November 27, 2009, the board of directors of GSI called a meeting of GSI’s
shareholders for April 30, 2010 and GSI published a notice of such date by
filing an 8-K with the SEC.

Since Mr. Bershad made the request for appointment of an Equity Committee, we
have engaged in discussions regarding the possible consensual resolution of the
request for appointment of an Equity Committee, the holding of a shareholder
meeting to elect members to the Board and the Requests. Pursuant to these
discussions, Mr. Bershad and the Debtors have agreed on the resolution of these
matters in the manner described below.

1. Support of Request for Appointment of an Equity Committee. The Debtors will
support Mr. Bershad’s request to the United States Trustee (the “UST”) (and the
similar request made by another shareholder) for appointment of an Equity
Committee. In addition, the Debtors will not oppose arty request of Mr. Bershad
to the UST to be a member of the Equity Committee (conditioned on Mr. Bershad’s
compliance with the guidelines for members developed by the UST and applicable
law, the Debtors not having a reasonable basis to object to Mr. Bershad’s
membership after reviewing Mr. Bershad’s completed questionnaire, and
satisfactory resolution of any conflict or other issue raised by the UST or
other third party).

2. Agreement on Date of Shareholder Meeting. Mr. Bershad will not contest the
Board’s setting the date of the shareholders meeting in response to his meeting
request for April 30, 2010; provided, however, that if any of the events set
forth in paragraph 4 below (the “Change Events”) occur, Mr. Bershad reserves his
right to (i) contest the Board’s setting the meeting date for April 30, 2010,
and (ii) seek an earlier meeting date. Further, if (i) none of the Change Events
has occurred on or before April 30, 2010 and (ii) the effective date of any plan
of reorganization confirmed in the Chapter 11 Cases has not occurred prior to
April 30, 2010, Mr. Bershad will not oppose GSI’s reasonable adjournment of such
meeting if necessary to permit the effective date of any plan of reorganization
confirmed in the Chapter 11 Cases to occur prior to such meeting; provided,
however, such promise to not oppose any such adjournment shall not apply to any
adjournment sought for a date after June 30, 2010.

3. Deferral of Information Request. Mr. Bershad will defer pursuing any Requests
until after the earlier of the occurrence of a Change Event or the effective
date of any plan of reorganization confirmed in the Chapter 11 Cases.



--------------------------------------------------------------------------------

JONES DAY

William R. Baldiga, Esq.

December 2, 2009

Page 3

 

4. Change Events. Mr. Bershad’s agreement not to contest the April 30, 2010
meeting date or pursue any Requests, as set forth above, shall terminate if any
of the following occur:

a. the Equity Committee is not appointed by December 31, 2010 or, if appointed,
is disbanded for any reason;

b. the Debtors file a request (or support the request of any other party) to
disband the Equity Committee;

c. GSI does not respond to any reasonable information requests from the Equity
Committee within a reasonable time;

d. the Debtors announce their intention to seek confirmation of any plan that
provides for materially less favorable treatment (as compared to the Plan filed
on the Petition Date) for GSI’s present holders of common stock (a “Less
Favorable Plan”), or the Debtors file a Less Favorable Plan or a motion or other
request for the court’s approval of a transaction that provides for materially
less favorable treatment (as compared to the Plan filed on the Petition Date)
for present holders of GSI’s common stock; provided, however, that any reduction
in the amount of New Common Shares, New $1.10 Warrants or New $2.00 Warrants (as
such terms are defined in the Plan filed on the Petition Date) to be distributed
to present holders of GSI’s common stock (as compared to the Plan filed on the
Petition Date) shall constitute materially less favorable treatment.

e. any party files in the Chapter 11 Cases a Less Favorable Plan, including any
modifications to the Plan filed on the Petition Date that would make it a Less
Favorable Plan; or

f. the Debtors file any motion seeking approval of the sale of substantially all
of their assets or the Chapter 11 Cases are dismissed or converted to cases
under Chapter 7.

5. Exclusive Agreement. This letter agreement sets forth the entire agreement
between Mr. Bershad and GSI with respect to the matters contained herein.



--------------------------------------------------------------------------------

JONES DAY

William R. Baldiga, Esq.

December 2, 2009

Page 4

 

If this letter accurately reflects our agreement, please sign this letter in the
acknowledgment space below. Please do not hesitate to contact me with any
questions.

 

Very truly yours, Carl E. Black

 

cc: Stephen W. Bershad

On behalf of the Debtors, the undersigned counsel to GSI confirms that this
letter accurately reflects the agreement between the Debtors and Mr. Bershad.

 

Dated: December 2, 2009     Signature:  

/s/ William R. Baldiga

                  William R. Baldiga                   Brown Rudnick LLP